United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Leavenworth, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-979
Issued: October 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 27, 2007 appellant filed a timely appeal of a February 25, 2007 merit
decision of the Office of Workers’ Compensation Programs denying his claim for an additional
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this schedule award case.
ISSUE
The issue is whether appellant is entitled to an increased schedule award pursuant to
5 U.S.C. § 8107.
FACTUAL HISTORY
On July 23, 2001 appellant, then a 47-year-old letter carrier, sustained injury in file
number 112003969 when he twisted his right wrist while picking up a tray of mail. The Office
accepted appellant’s claim for right wrist and right arm strains, respectively. On May 28, 2002
he sustained a recurrence of disability. Appellant subsequently filed an occupational disease
claim in file number 112011686. On July 17, 2002 he first realized that his bilateral carpal

tunnel syndrome was caused by his federal employment. The Office accepted appellant’s claim
for bilateral carpal tunnel syndrome and authorized bilateral carpal tunnel release which was
performed on October 25, 2002. He returned to light-duty work on December 4, 2002 and fullduty work on March 4, 2003.
The Office received treatment notes dated December 16, 2002 and January 13, 2003 from
Dr. Alan D. Holiday, Jr., an attending Board-certified orthopedic surgeon, who stated that
appellant was doing well status post right wrist surgery. He planned to have him increase his
activities gradually. A December 26, 2002 note of a Dr. Roy J. Fowler1 stated that appellant’s
right wrist and thumb were evaluated on that day.
By letter dated April 8, 2003, the Office requested that Dr. Holiday determine the extent
of permanent impairment due to the July 23, 2001 employment-related injuries utilizing the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (5th ed. 2001).
By letter dated October 29, 2003, the Office expanded the acceptance of appellant’s
claim to include right scapholunate ligament tear and scaphotrapeziotrapezoid (STT) joint fusion
which was performed by Dr. Holiday on September 6, 2002.
By decision dated January 6, 2004, the Office granted appellant a schedule award for a 23
percent impairment of the right upper extremity.
On April 20, 2004 Dr. Holiday performed left carpal tunnel release. Thereafter, appellant
underwent physical therapy. On May 3, 2004 Dr. Holiday released him to work with
restrictions. On June 18, 2004 appellant was released to full-duty work with no restrictions.
Dr. Holiday opined that he had reached maximum medical improvement (MMI).
By decision dated May 13, 2005, the Office granted appellant a schedule award for a 14
percent impairment of the left upper extremity.
On November 25, 2005 appellant filed a claim for an additional schedule award. In a
November 9, 2005 treatment note, Dr. Holiday opined that appellant had reached maximum
medical improvement regarding his upper extremities and cervical spine.2 He recommended that
Dr. Joe G. Schlageck, a Board-certified family practitioner, perform a functional capacity
evaluation and proceed with an impairment rating determination.
On April 19, 2006 appellant submitted the results of an August 29, 2005 nerve
conduction study performed by Dr. Nanda N. Kumar, a Board-certified neurologist, who found
median neuropathy at both wrists. Dr. Kumar stated that prolongation of the distal motor and

1

The record does not contain the professional qualifications of Dr. Fowler.

2

On August 4, 2005 Dr. Frank C. Lyons, Jr., a Board-certified radiologist, performed a magnetic resonance
imaging (MRI) scan of appellant’s cervical spine. He found disc space narrowing and loss of hydration at all levels,
mild anterior compression at C7 which appeared to be chronic and anterior osteophyte formation at C6-7. Dr. Lyons
found no evidence of the neural canal or nerve root canals at any level.

2

sensory latencies could persist in spite of prior successful carpal tunnel release. He found no
evidence of bilateral C5-T1 radiculopathy/plexopathy or sensorimotor polyneuropathy.
By letter dated June 8, 2006, the Office referred appellant, together with a statement of
accepted facts, the case record and a list of questions to be addressed, to Dr. Nicole B. Golding, a
Board-certified physiatrist, for a second opinion medical examination.
In a July 6, 2006 report, Dr. Golding reviewed a history of appellant’s July 23, 2001
employment injuries, medical treatment and social and family background. She also provided a
detailed review of his medical records. On physical examination, Dr. Golding reported
decreased motor strength of both upper extremities. On neurological examination, she reported
decreased sensation in the web space between appellant’s thumb and second digit and index
finger on the right hand. Sensation in the left hand was normal. Dr. Golding found no
hyperalgesia or allodynia on the medial volar aspect of the arm.
Dr. Golding reported range of motion findings regarding appellant’s right and left wrists
and right digits. The right wrist had 10 degrees of flexion, 38 degrees of extension, 25 degrees
of ulnar deviation and 20 degrees of radial deviation. The left wrist had 50 degrees of extension,
60 degrees of flexion, 30 degrees of ulnar deviation and 20 degrees of radial deviation.
Appellant had -26 degrees of flexion of the right proximal interphalangeal (PIP) joint of the third
digit, -19 degrees of flexion of the PIP joint of the fourth digit and -29 degrees of flexion of the
PIP joint of the fifth digit. Dr. Golding stated that it did not appear that he had any carpal
instability of the right wrist, i.e., there was no evidence of painful clicking and clunking on
examination. She indicated that an x-ray of the right scapholunate and radiolunate angles
demonstrated 52 degrees and 7.5 degrees, respectively, which were within normal limits.
Dr. Golding did not calculate an impairment rating for appellant’s pain based on the
A.M.A., Guides 576, 577, Table 18-4, because he had pain behaviors that were mixed or
ambiguous. She determined that appellant had zero percent impairment for pain based on the
A.M.A., Guides 580, Table 18-5. Dr. Golding considered giving him a negative score beyond
that since appellant complained of pain which he characterized as 10 out of 10 while smiling and
in no acute distress. She stated that appellant was status post right and left carpal tunnel releases
and right STT fusion which were performed in 2002 and left carpal tunnel release which he had
undergone in 2004. Dr. Golding further stated that he had a history of bilateral median
neuropathy noting, that his current right hand weakness in grip and sensory deficits were likely
related to this condition. He also had a history of right ulnar neuropathy. Dr. Golding diagnosed
flexion contracture of the right third, fourth and fifth PIP joints and Dupytren’s contracture of the
right fourth digit that was likely unrelated.
Dr. Golding calculated impairment ratings for appellant’s right hand digits based on her
sensory and range of motion deficits which resulted in a 10 percent impairment of the right hand.
Regarding appellant’s right wrist, she found that 10 degrees of flexion constituted an eight
percent impairment and 38 degrees of extension constituted a four percent impairment based on
the A.M.A., Guides, 466, 467, Figures 16-26 and 16-28. Dr. Golding further found that 25
degrees of ulnar deviation constituted a one percent impairment based on the A.M.A., Guides,
468, 469, Figures 16-29 and 16-32. She stated that all other wrist measurements were normal.
Dr. Golding determined that motor grip strength weakness was 4+/5. Using Table 16-15 on page

3

492 of the A.M.A., Guides, she found that the maximum impairment of the median nerve below
the forearm for sensory motor deficit was 10 percent impairment. She allowed a 20 percent
impairment for motor deficit based on the A.M.A., Guides, 484, Table 16-11, since appellant
was right handed. Dr. Golding multiplied this impairment rating by the 10 percent impairment
for the median nerve below the forearm to determine that appellant had a 2 percent impairment
of his right wrist. With regard to his left wrist, Dr. Golding found that 50 degrees of flexion
constituted a two percent impairment based on the A.M.A., Guides 466 and 467, Figures 16-26
and 16-28.
Dr. Golding concluded that appellant’s 10 percent impairment of the right hand
constituted a 9 percent impairment of the right upper extremity based on the A.M.A., Guides.
She determined that he had a 15 percent impairment of the right wrist by adding her impairment
ratings for loss of motion. Dr. Golding combined the 9 percent impairment of the right hand and
the 15 percent impairment of the right wrist to conclude that appellant had a 24 percent
impairment of the right upper extremity. She also concluded that appellant had a two percent
impairment of the left upper extremity.
By letter dated October 13, 2006, the Office medical adviser informed Dr. Golding about
the proper tables of the A.M.A., Guides that must be utilized to determine an impairment rating
for carpal tunnel syndrome. He advised that since appellant’s claim had not been accepted for
any range of motion limitations of his digits on either upper extremity, her ratings for the ring,
middle and little fingers due to range of motion deficits must be deleted. The Office medical
adviser requested that Dr. Golding submit an addendum report. He recommended that any rating
for pain, sensory deficit or discomfort be based on Table 16-10 of the A.M.A., Guides.
On December 21, 2006 Dr. Golding requested that her July 6, 2006 calculations
regarding impairment of appellant’s right hand digits be disregarded. Instead, she determined
that he had a 12 percent sensory deficit based on the A.M.A., Guides 482, Table 16-10.
Dr. Golding further determined that the ulnar side of appellant’s thumb which constituted an 11
percent impairment and the radial side of his index finger which constituted a 5 percent
impairment were affected. She combined these impairment ratings to determine that he had a 16
percent impairment of the thumb and index finger. Dr. Golding multiplied 12 percent
impairment for sensory deficit by 16 percent impairment of the right hand to determine that
appellant had a 1.92 or 2 percent impairment of the right hand for sensory deficit based on the
A.M.A., Guides 492, Table 16-5.
Dr. Golding determined that appellant had a 20 percent impairment for motor deficit
utilizing the A.M.A., Guides 484, Table 16-11. She multiplied this impairment rating by 10
percent impairment for motor deficit of the median nerve below the forearm which was the
maximum allowed under Table 16-10 on page 492 of the A.M.A., Guides to determine that
appellant had a 2 percent impairment. Dr. Golding then multiplied this impairment rating by the
two percent impairment for sensory deficit to conclude that appellant had a four percent
impairment for motor sensory deficit. She combined her prior impairment ratings for appellant’s
right wrist to determine that he had a 15 percent impairment for decreased range of motion.
Dr. Golding added this impairment rating and the 4 percent impairment for motor sensory deficit
to conclude that appellant sustained a 19 percent impairment of the right upper extremity.

4

On December 30, 2006 the Office medical adviser reviewed Dr. Golding’s supplemental
report. He stated that her July 6, 2006 report contained a great deal of extraneous input about
digit conditions that had not been accepted by the Office. The Office medical adviser stated that
Dr. Golding’s calculation of sensory and motor deficits of the right upper extremity was
incorrect since digit conditions had not been accepted by the Office. He noted that these digit
conditions had not been deemed to be at maximum medical improvement by anyone who had
evaluated appellant. Regarding the right wrist, the Office medical adviser determined that 10
degrees of flexion constituted an 8 percent impairment, 30 degrees of extension constituted a 4
percent impairment, 25 degrees of ulnar deviation constituted a 1 percent impairment and 20
degrees of radial deviation constituted a 0 percent impairment, resulting in a 13 percent
impairment based on the A.M.A., Guides 467, 469, Figures 16-28 and 16-31. He combined the
13 percent impairment rating for loss of range of motion with the 4 percent impairment for motor
sensory deficit to calculate a 16 percent impairment of appellant’s right upper extremity based on
the A.M.A., Guides 604-07 Combined Values Chart. The Office medical adviser found that
appellant had a two percent impairment of the left wrist. He concluded that appellant did not
have any additional permanent impairment to his right and left upper extremities.
By decision dated February 5, 2007, the Office denied appellant’s claim for an additional
schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.5 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.6
ANALYSIS
The Office accepted that appellant sustained right wrist and right arm strains, bilateral
carpal tunnel syndrome, right scapholunate ligament tear due to his July 23, 2001 and July 17,
2002 employment injuries. On January 6, 2004 appellant received a schedule award for a 23
percent impairment of the right upper extremity. On May 13, 2005 he received a schedule award
for a 14 percent impairment of the left upper extremity. Appellant filed a claim for an additional
schedule award on November 25, 2005 and May 5, 2006. To establish entitlement to an
3

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

4

20 C.F.R. § 10.404.

5

5 U.S.C. § 8107(c)(19).

6

20 C.F.R. § 10.404.

5

additional award, the medical evidence must show that impairment due to the accepted
employment injuries has increased.7
The July 6, 2006 report of Dr. Golding provided range of motion findings regarding
appellant’s right and left wrists. The right wrist had 10 degrees of flexion, 38 degrees of
extension, 25 degrees of ulnar deviation and 20 degrees of radial deviation. The left wrist had 50
degrees of extension, 60 degrees of flexion, 30 degrees of ulnar deviation and 20 degrees of
radial deviation. Dr. Golding determined that appellant had zero percent impairment for pain
based on the A.M.A., Guides 580, Table 18-5 since he complained of pain that was 10 out of 10
while he smiled and was not in acute distress. She noted appellant’s 2002 right and left carpal
tunnel releases and right STT fusion, his 2004 left carpal tunnel release and right ulnar
neuropathy condition. Dr. Golding stated that appellant’s current right hand weakness in grip
and sensory deficits were likely related to his bilateral median neuropathy condition. She
diagnosed flexion contracture of the right third, fourth and fifth PIP joints and Dupytren’s
contracture of the right fourth digit that was likely unrelated.
Dr. Golding calculated impairment ratings for appellant’s right hand digits based on
sensory and range of motion deficits which resulted in a 10 percent impairment of the right hand.
She stated that it did not appear that appellant had any carpal instability of the right wrist, i.e.,
there was no evidence of painful clicking and clunking on examination. An x-ray of the right
scapholunate and radiolunate angles demonstrated 52 degrees and 7.5 degrees, respectively,
which Dr. Golding found to be within normal limits. Regarding appellant’s right wrist, she
determined that 10 degrees of flexion constituted an 8 percent impairment and 38 degrees of
extension constituted a four percent impairment based on the A.M.A., Guides, 466, 467, Figures
16-26 and 16-28. Dr. Golding found that 25 degrees of ulnar deviation constituted a one percent
impairment based on the A.M.A., Guides, 468, 469, Figures 16-29 and 16-32. She stated that all
other wrist measurements were normal. Dr. Golding stated that motor grip strength weakness
was 4+/5. Using Table 16-15 on page 492 of the A.M.A., Guides, she found that the maximum
impairment of the median nerve below the forearm was 10 percent impairment. Dr. Golding
allowed a 20 percent impairment for motor deficit based on the A.M.A., Guides, 484, Table 1611 since appellant was right handed. She multiplied this impairment rating by 10 percent
impairment of the median nerve below the forearm to determine that appellant had a 2 percent
impairment of the right wrist. With regard to appellant’s left wrist, Dr. Golding found that 50
degrees of flexion constituted a two percent impairment based on the A.M.A., Guides 466 and
467, Figures 16-26 and 16-28.
Dr. Golding concluded that appellant’s 10 percent impairment of the right hand
constituted a 9 percent impairment of the right upper extremity based on the A.M.A., Guides.
She determined that he had a 15 percent impairment of the right wrist by adding her impairment
ratings for loss of motion. Dr. Golding combined the 9 percent impairment of the right hand and
the 15 percent impairment of the right wrist to conclude that appellant had a 24 percent
impairment of the right upper extremity. She further concluded that appellant had a two percent
impairment of the left upper extremity.

7

See Dana Bruce, 44 ECAB 132, 142-43 (1992).

6

Dr. Golding rated appellant according to sensory and range of motion deficits of his right
hand digits. The Board, however, notes that his claim has not been accepted for a digit injury.
Further, Dr. Golding’s 2 percent impairment of the left upper extremity is less than the 14
percent impairment rating for which appellant received a schedule award on May 13, 2005. The
Board, therefore, finds that Dr. Golding’s impairment rating of the right and left upper
extremities is of diminished probative value.
In a supplemental report, Dr. Golding requested that her July 6, 2006 calculations
regarding impairment of appellant’s right hand digits be disregarded. Instead, she determined
that he had a 12 percent sensory deficit based on the A.M.A., Guides 482, Table 16-10.
Dr. Golding further determined that the ulnar side of appellant’s thumb which constituted an 11
percent impairment and the radial side of his index finger which constituted a 5 percent
impairment were affected. She combined these impairment ratings to determine that appellant
had a 16 percent impairment of the right hand. Dr. Golding multiplied 12 percent impairment for
sensory deficit by 16 percent impairment of the thumb and index finger to determine that
appellant had a 1.92 or 2 percent impairment of the right hand for sensory deficit based on the
A.M.A., Guides 492, Table 16-5.
Dr. Golding determined that appellant had a 20 percent impairment for motor deficit
utilizing the A.M.A., Guides 484, Table 16-11. She multiplied this impairment rating by 10
percent impairment for motor deficit of the median nerve below the forearm which was the
maximum allowed under Table 16-10 on page 492 of the A.M.A., Guides to determine that
appellant had a 2 percent impairment. Dr. Golding then multiplied this impairment rating by the
two percent impairment for sensory deficit to conclude that appellant had a four percent
impairment for motor sensory deficit. She combined her prior impairment ratings for appellant’s
right wrist to determine that he had a 15 percent impairment for decreased range of motion.
Dr. Golding added this impairment rating and the 4 percent impairment for motor sensory deficit
to conclude that he had a 19 percent impairment of the right upper extremity. She provided an
impairment rating for appellant’s right hand digits. As stated by the Board, appellant’s claim has
not been accepted for a right hand digit injury. Moreover, Dr. Golding’s 19 percent impairment
of the right upper extremity is less than the 23 percent impairment rating for which appellant
received a schedule award on January 6, 2004. The Board finds that Dr. Golding’s impairment
rating of the right and left upper extremities is of diminished probative value.
The Office medical adviser reviewed Dr. Golding’s reports and opined on December 30,
2006 that appellant did not have any additional impairment. He stated that Dr. Golding’s
calculation of sensory and motor deficit impairments of appellant’s right hand digits was
incorrect since no conditions had been accepted by the Office for these digits. The Office
medical adviser also stated that the digit conditions had not been deemed to be at maximum
medical improvement by anyone who had evaluated appellant. He applied Dr. Golding’s range
of motion and motor sensory deficit findings for appellant’s right wrist in accordance with the
A.M.A., Guides, 467, 469, 604-7, Figures 16-28 and 16-31 and Combined Values Chart. The

7

Office medical adviser determined that appellant sustained a 16 percent impairment of the right
upper extremity.8 He concurred with Dr. Golding’s finding that appellant had a two percent
impairment of the left upper extremity for loss of range of motion based on the A.M.A., Guides.
The Board finds that the Office medical adviser properly applied the A.M.A., Guides and thus,
his opinion constitutes the weight of the medical evidence in establishing that appellant has no
more than a 23 percent impairment of the right upper extremity and a 14 percent impairment of
the left upper extremity.
Based on the probative evidence of record, appellant did not establish that he had more
than a 23 percent impairment of the right upper extremity and a 14 percent impairment of the left
upper extremity which were previously awarded by the Office on January 6, 2004 and
May 13, 2005. Accordingly, the Board finds that he is not entitled to an additional schedule
award.
CONCLUSION
The Board finds that appellant did not establish entitlement to an additional schedule
award in this case.

8

The Board notes that since 30 degrees of extension is the equivalent of a 5 percent impairment of the right wrist
and not a 4 percent impairment as reported by Dr. Golding and the Office medical adviser, when adding this to the
other impairments of the right wrist, it equals a 14 percent impairment and not a 13 percent impairment. Thus, when
utilizing the Combined Values Chart, i.e., 14 percent impairment combined with the 4 percent impairment for
sensory motor deficit yields a 17 percent impairment of the right upper extremity. This is still less than the 23
percent previously awarded.

8

ORDER
IT IS HEREBY ORDERED THAT the February 25, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 5, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

